Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      CLAIMS UNDER EXAMINATION
  Claims 1 and 4-12 and 14-16 are pending and have been examined on their merits.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
PRIORITY

Claim 1 has been amended to recite a biological sample containing “as few as 101 microbes”. Examiner notes “101” is 10 microbes. Applicant claims priority to Provisional Application 62/281523, filed on 21 January 2016. While the Specification discloses a range of 102-104 cfu/ml (hence, 100-10,000 cfu/ml; see page 3, second paragraph), and discloses higher concentration, it does not appear to provide support for the claimed lower limit of about 10 microbes.

WITHDRAWN REJECTIONS:

The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.


NEW REJECTIONS

New grounds of rejection have been necessitated due to claim amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite obtaining a biological sample containing as few as 101 microbes. Claim 12 has been amended to recite a blood sample containing as few as 101 pathogenic bacteria. As written, the claim recites a range with no upper limit. The Instant Specification discloses “the method is accurate for detecting as few as 101 to 109 

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 12 recite a method of rapidly identifying a microbe or pathogenic bacteria, respectively. The term “rapidly” is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 


Claim 1 has been amended to recite “obtaining a biological sample containing as few as 101 microbes from a subject”. The claim also recites “inoculating a culture bottle with the biological sample containing the 101 microbes”. Because the claim recites “the” 101 microbes, it is unclear if the biological sample has 101 microbes or as few as 101 microbes. Appropriate correction is required. Claims 4-11 are included in this rejection because they depend from claim 1. For the purposes of examination, the claim is interpreted to encompass any equal to or greater than 101 microbes.

Claim 1 recites “centrifuging the culture”. There is a lack of antecedent for “the culture”. It is unclear if the Applicant is referring to the biological sample in the culture bottle, or something different. Appropriate correction is required. Claims 4-11 are included in this rejection because they depend from claim 1.

Claim 12 has been amended to recite “the blood sample containing as few as 101 of the pathogenic bacteria”. The claim also recites “inoculating a blood culture bottle with the blood sample containing the 101 pathogenic bacteria”. Because the claim recites “the” 101 pathogenic bacteria, it is unclear if the sample has 101 pathogenic bacteria or as few as 101 pathogenic bacteria. Appropriate correction is required. Claims 14-16 are included in this rejection because they depend from claim 12. For the purposes of 101 pathogenic bacteria.

Claim 12 recites “centrifuging the blood culture”. There is a lack of antecedent for “the blood culture”. It is unclear if the Applicant is referring to the blood sample in the culture bottle, or something different. Appropriate correction is required. Claims 14-16 are included in this rejection because they depend from claim 12.

Claim 12 recites “extracting lipids from the bacterial pathogen”. There is a lack of antecedent for “the bacterial pathogen”. The claim only recites a “pathogenic bacteria”.  It is unclear if the Applicant is referring to pathogenic bacteria, or something different. Appropriate correction is required. Claims 14-16 are included in this rejection because they depend from claim 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlett et al. (previously cited; Method For Identifying Bacteria. US2012/0197535 2012) over Protocol Online (How Long Is Overnight ? 2010, pages 1-2) and Opota et al. (previously cited; Blood culture-based diagnosis of bacteraemia: state of the art. Clin Microbiol Infect 2015: 21:312-322).


Goodlett et al. teach a method for identifying bacteria ([0004]). A bacteria reads on a microbe. Precursor ion mass spectrometry (PIMS) spectra are obtained for lipid A (LA) 

Goodlett teaches lipid A and LTA are isolated from bacteria by extraction using isobutyric acid/ammonium hydroxide ([0031]). An overnight culture is resuspended in 400 μl of isobutyric acid and 1 M ammonium hydroxide (5:3 v:v)  ([0219]). The instant specification discloses this as being an ammonium isobutyrate extraction ([0050]). 

In Example 1, the art discloses the following extraction protocol:
Lipid A and LTA were prepared using a published isolation method (J. Lipid Res. 46: 1773-1778, 2005). Briefly, approximately 0.1-10 mg of lyophilized material of an overnight culture of each strain was resuspended in 400 μl of isobutyric acid and 1 M ammonium hydroxide (5:3 v:v) and incubated at 100° C. for 30 minutes to 1 h, vortex frequently in a 1.5 ml screw-cap test tube. Individual samples were cooled in ice water and centrifuged for 15 min at 2000×g, supernatants were collected and diluted 1:1 (v:v) with endotoxin-free water. The samples were subsequently frozen and lyophilized overnight. The resultant powered material was washed twice with 1 ml of methanol and the insoluble lipid A was extracted in 100-200 μl of a mixture of chloroform, methanol, and water (3:1:0.25 v:v:v) depending on starting amount  


Goodlett teaches overnight cultures are used when producing “larger-scale culture” ([0051]). Examiner notes Goodlett teaches analysis of a sample that has been “pelleted” ([0112]). The art teaches palletization is the result of centrifugation ([0112]). Goodlett teaches the following ([0189]):
The sample may be any suitable sample, including but not limited to clinical samples, such as those described above. Also as described above, the lipid A can be obtained directly from the sample, or bacteria in the sample may first be amplified to obtain more cells in order to increase the amount of lipid A obtained.


Claim 1 has been amended to recite “as few as 101 microbes” . Goodlett teaches the methods of the invention may be used to detect single bacterial cells present in a sample. In various embodiments, at least 102, 103, 104, 105, or 106, bacterial cells are present in the sample ([0072]). Therefore Goodlett discloses a sample that reads on “as few as 101 microbes”.

While Goodlett teaches culturing overnight, the art does not explicitly teach the use of a “culture bottle”. The art does not specify overnight as being 24 hours.

As disclosed by Protocol Online, an overnight culture is broadly interpreted by those of ordinary skill in the art to be about 8 hours or between 16-18 hours (hence, less than 24 hours).

Opota teaches blood culture remains the best approach to identify the incriminating microorganisms when a bloodstream infection is suspected (Abstract). Blood cultures currently represent the main method to determine the aetiology of a BSI because they are highly sensitive and easy to perform. The art teaches blood is inoculated in bottles. See page 312, right column. Opota teaches bacteria enrichment and purification to obtain a bacterial pellet (page 314, left column, first paragraph). Centrifugation is used to isolate and concentration microorganisms (see page 319, left column, first paragraph).


It would have been obvious to perform the method of identification using a biological fluid since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Goodlett teaches biological fluids can successfully be used in the disclosed method. Claim 1 recites “wherein an identical profile indicates the identity of the microbe in the biological sample”. As written, obtaining an identical profile is not interpreted to be a requirement of the claim. This clause is interpreted to indicate what the data means if an identical profile is obtained. Because the prior art teaches each of the claimed elements, an identical profile would be expected to indicate the identity of the microbe in a biological sample. Further, because the claimed method is rendered obvious by the prior art, it is interpreted to be a rapid method. 

It would have been obvious to inoculate blood in a culture bottle. One would have been motivated to do so since Goodlett teaches a method of culturing a sample containing a microbe and Opota teaches a culture bottle can be used to culture a sample containing a microbe. The skilled artisan would have had a reasonable expectation of success since Opota teaches culture bottles can be successfully used for culture.  As set forth 

As set forth above, Goodlett discloses the following: a biological sample containing as few as 101 microbes; inoculating the biological sample overnight; centrifuging to form a pellet, extracting microbial lipids from the pellet with ammonium isobutyrate, determining, via spectrometry a molecular mass profile of the microbial lipids; and comparing the molecular mass profile as claimed. The deficiencies of Goodlett is that it does not explicitly teach a culture bottle, and does not teach an overnight culture that is less than 24 hours. Claim 1 has been amended to recite a method consisting of the claimed steps. It would have been obvious to perform only the claimed steps since Goodlett teaches each of the claimed steps can be used to successfully perform the claimed method.

Therefore claim 1 is rendered obvious (claim 1).

As recited above the art teaches the use of mass spectrometry. Therefore claim 4 is included in this rejection (claim 4).

claim 5).

The art teaches identification of antibiotic-resistant gram-negative bacteria ([0021]). An antibiotic resistant bacteria is broadly interpreted to be a pathogen. Therefore claim 6 is included in this rejection (claim 6). 

The bacteria may be Acetinotbacter or Klebsiella ([0021]). Further, Goodlett teaches [0211]:
In another embodiment, PIMS spectra may be obtained from two, more, or all of Escherichia coli, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, S. mitis, Streptococcus pyogenes, Stenotrophomonas maltophila, Mycobacterium tuberculosis, Neisseria gonorrhoeae, Neisseria meningitidis, Bordetella pertussis, B. bronchioseptica, Enterococcus faecalis, Salmonella typhimurium, Salmonella choleraesuis, Klebsiella pneumoniae, Pseudomonas aeruginosa, Acinetobacter baumannii, A. calcoaceticus, Bacteroides nordii, B. salyersiae, Enterobacter subspecies including E. asburiae, E. cloacae, E. hormaechei, E. kobei, E. ludwigii, and E. nimipressuralis, extended spectrum β-lactamase organisms, as well as bacterium in the genus Acinetobacter, Actinomyces, Bacillus, Bacteroides, Bordetella, Borrelia, Brucella, Clostridium, Corynebacterium, Campylobacter, Deinococcus, Escherichia, Enterobacter, Enterococcus, Erwinia, Eubacterium, Flavobacterium, Francisella, Gluconobacter, Helicobacter, Intrasporangium, Janthinobacterium, Klebsiella, Kingella, Legionella, Leptospira, Mycobacterium, Moraxella, Neisseria, Oscillospira, Proteus, Pseudomonas, Providencia, Rickettsia, Salmonella, Staphylococcus, Shigella, Spirillum, Streptococcus, Stenotrophomonas Treponema, Ureaplasma, Vibrio, Wolinella, Wolbachia, Xanthomonas, Yersinia, and Zoogloea.

Thus, the art teaches pathogens recited in claim 7. Therefore claim 7 is included in this rejection (claim 7).

The art teaches gram negative bacteria and a lipid that is lipid A ([0021]). Therefore claim 8 is included in this rejection (claim 8).

The method can be used to identify gram positive bacteria ([0077]). Lipoteichoic acid (LTA) may be identified ([0077]). Therefore claim 9 is included in this rejection (claim 9).

The art teaches the methods of the present invention can be used to help distinguish between Candida africana and Candida albicans ([0126] [0200]). Candida is a yeast (hence, a fungus). Goodlett teaches Lipid A and LTA are glycolipid extracts ([0031]). Therefore the lipids analyzed by Goodlett are glycolipids. Therefore claim 10 is included in this rejection (claim 10).

The biological sample may be body fluid samples, including but not limited to, wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions and sputum ([0050]). Therefore claim 11 is included in this rejection (claim 11).

The teachings of Goodlett as recited in the rejection of claim 1 are reiterated. Further, the art teaches the biological sample may be a body fluid including but not limited to wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions, sputum (supra). The art teaches LA and/or LTA can be isolated from bacteria in the sample (supra). The art teaches extraction of lipid A from Acinetobacter bacteria in zero passage samples ([0229]). Acinetobacter is interpreted to be pathogenic.

Although Goodlett teaches the use of blood, the art also teaches the use of other types of body fluids. 

The teachings of Opota and Protocol Online as recited above are reiterated.

It would have been obvious to perform the method of identification using a blood sample since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Goodlett teaches blood can successfully be used. Claim 1 recites “wherein an identical profile indicates the identity of the microbe in the biological sample”. As written, obtaining an identical profile is not interpreted to be a requirement of the claim. This clause is interpreted to indicate what the data means if an identical profile is obtained. Because the prior art teaches each of the claimed elements, an identical profile would be expected to indicate the identity of the microbe in a biological sample. 

It would have been obvious to inoculate blood in a culture bottle. One would have been motivated to do so since Goodlett teaches a method of culturing a sample containing a microbe and Opota teaches a blood culture bottle can be used to culture a sample containing a microbe. The skilled artisan would have had a reasonable expectation of success since Opota teaches blood culture bottles can be successfully used for culture.  

As set forth above, Goodlett discloses the following: a biological sample containing as few as 101 microbes; inoculating the biological sample overnight; centrifuging to form a pellet, extracting microbial lipids from the pellet with ammonium isobutyrate, determining, via spectrometry a molecular mass profile of the microbial lipids; and comparing the molecular mass profile as claimed. The deficiencies of Goodlett is that it does not explicitly teach a culture bottle, and does not teach an overnight culture that is less than 24 hours. Claim 12 has been amended to recite a method consisting of the claimed steps. It would have been obvious to perform only the claimed steps since Goodlett teaches each of the claimed steps can be used to successfully perform the claimed method. Therefore claim 12 is rendered obvious (claim 12).

As recited above the art teaches the use of mass spectrometry. Therefore claim 14 is included in this rejection (claim 14).

The art teaches said bacteria may be Acinetobacter (supra). 

Further, Goodlett teaches [0211]:


Thus, the art teaches pathogens recited in claim 15. Therefore claim 15 is included in this rejection (claim 15).

The art teaches extraction of lipid A from Acinetobacter (hence, gram negative) bacteria in zero passage samples. Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 19 July 2021 are acknowledged.  The Applicant argues the methods in Applicant’s invention rapidly identify a microbe in a sample containing as few as 101 microbes. In contrast, the Applicant alleges the primary reference Goodlett teaches that the methods may be used to detect at least 102, 103, 104, 105, or 106 bacterial cells in the sample ([0072]). The Applicant asserts adding Hamidi and Opota to the Goodlett does not remedy this deficiency because Goodlett is 1 cells. 
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues that while the claimed invention rapidly identifies microbes in a sample containing as few as 101 microbes, Goodlett teaches that the methods may be used to detect at least 102, 103, 104, 105, or 106 bacterial cells in the sample. Examiner notes “as few as 101 microbes” is interpreted to be a range including any amount equal to or greater than 101 microbes. Because Goodlett teaches a method that can be used to detect 102, 103, 104, 105, or 106 bacterial cells in the sample, it reads on “as few as” 101 microbes. Regarding Hamidi, Examiner notes the reference is no longer cited as prior art. New grounds of rejection have been set forth above to address the amended claims. The Opota reference is relied upon because it teaches the use of a blood culture bottle. The Applicant states claims 1 and 12 are amended in the preambles to replace “comprising” with “consisting of’ to preclude a step of isolating the microbe or the pathogenic bacterium, respectively, from the biological sample. Examiner notes Goodlett teaches ([0189]): the sample may be 

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653